Citation Nr: 1019245	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-06 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a left eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1974 to 
April 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 rating decision in which the RO discontinued 
a temporary 100 percent rating and established a 30 percent 
rating for residuals of a left eye injury, effective July 1, 
2006.  In June 2006, the Veteran filed a notice of 
disagreement (NOD) with the assigned disability rating.  A 
statement of the case (SOC) was issued in February 2007, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in February 2007.

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC. VA will notify the appellant when further 
action, on his part, is required.


REMAND

In his VA form 9 submitted in February 2007, the Veteran 
requested a hearing before a member of the Board (Veterans 
Law Judge) at his local RO (Travel Board hearing).  
Subsequently, in August 2008, the Veteran's accredited 
representative reiterated that the Veteran wanted a hearing.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing in accordance with 
his request.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


